Exhibit 10.3

EXECUTION VERSION

SECURITY AGREEMENT

This SECURITY AGREEMENT (together with all exhibits and schedules hereto, as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of May 1, 2013 is made by PULITZER INC., a Delaware
corporation (together with its successors and assigns, “Pulitzer”), ST. LOUIS
POST-DISPATCH LLC, a Delaware limited liability company (together with its
successors and assigns, “STL Post-Dispatch”, and together with Pulitzer, the
“Obligors”), and each Subsidiary of Pulitzer on the signature pages hereto
(collectively, the “Initial Subsidiary Grantors”) and each of the other Persons
(as defined below) that from time to time becomes an “Additional Grantor”
pursuant to Section 12(m) of this Agreement (each, a “Grantor” and,
collectively, the “Grantors”) in favor of the Collateral Agent, on behalf and
for the benefit of the Secured Parties (as each such term is defined below).

RECITALS

A. Reference is made to that certain Note Agreement, dated as of May 1, 2013 (as
the same from time to time hereafter may be amended, restated, supplemented or
otherwise modified, the “Note Agreement”), by and among the Obligors and the
Purchasers named therein, pursuant to which, subject to the terms and conditions
set forth therein, the Obligors issued the Notes (as defined below) to such
Purchasers.

B. Reference is also made to that certain Subsidiary Guaranty Agreement, dated
as of May 1, 2013 (as the same from time to time hereafter may be amended,
restated, supplemented or otherwise modified, the “Subsidiary Guaranty
Agreement”) made by each Initial Subsidiary Grantor, and each additional Person
that hereinafter executes a joinder thereto, in favor of the Purchasers,
pursuant to which such Persons have, among other things, agreed to guarantee the
full, complete and final payment and performance of the “Guaranteed Obligations”
(as defined in the Subsidiary Guaranty Agreement).

C. The Purchasers are willing to enter into the Note Agreement and otherwise
make, extend and maintain certain financial accommodations to the Obligors as
provided in the Note Agreement and the Notes (as defined below), but only upon
the condition, among others, that the Obligors and the Initial Subsidiary
Grantors shall have executed and delivered this Agreement to the Collateral
Agent, on behalf and for the benefit of the Secured Parties.

AGREEMENT

NOW, THEREFORE, in order to induce the Purchasers to enter into the Note
Agreement and to otherwise make, extend and maintain financial accommodations to
or for the benefit of the Credit Parties on the terms and subject to the
conditions set forth therein, and for other good and valuable consideration, and
intending to be legally bound, each Grantor, jointly and severally, hereby
represents, warrants, covenants and agrees as follows:

SECTION 1. Defined Terms. Capitalized terms not defined herein shall have the
meanings given to them in the Note Agreement. The following capitalized terms
shall have the following meanings (such meanings being equally applicable to
both the singular and plural forms of the terms defined):

“Account” means and includes any “account,” as such term is defined in Article 9
of the UCC, now owned or hereafter acquired or received by any Grantor or in
which any Grantor now holds or hereafter acquires or receives any right or
interest (other than Excluded TNI Assets).



--------------------------------------------------------------------------------

“Account Debtor” means a Person obligated on an Account, Chattel Paper or
General Intangible, but does not include a Person obligated to pay on or under
an Instrument, even if such Instrument constitutes a part of Chattel Paper.

“Additional Grantor” has the meaning specified for such term in Section 12(m) of
this Agreement.

“Affiliate” has the meaning specified for such term in the Note Agreement.

“Agreement” has the meaning specified for such term in the introductory
paragraph hereto.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq., as now and hereafter in effect, any successors to such
statute and any other applicable bankruptcy, insolvency or other similar law of
any jurisdiction including, without limitation, any law of any jurisdiction
relating to the reorganization, readjustment, liquidation, dissolution, release
or other relief of debtors, or providing for the appointment of a receiver,
trustee, custodian or conservator or other similar official for all or any
substantial part of such debtor’s assets, or for the making of an assignment for
the benefit of creditors of a debtor.

“Certificate of Title” means all certificates of title (or similar ownership
documents) with respect to which applicable law provides for a security interest
to be identified on such certificate as a condition for the perfection or
priority of a security interest over the rights of a lien creditor or other
persons with respect thereto.

“Chattel Paper” means and includes any “chattel paper,” as such term is defined
in Article 9 of the UCC, now owned or hereafter acquired or received by Grantor
or in which any Grantor now holds or hereafter acquires or receives any right or
interest (other than Excluded TNI Assets).

“Collateral” means all of each Grantor’s: (i) Accounts; (ii) Chattel Paper;
(ii) Commercial Tort Claims; (iii) Contracts; (iv) Deposit Accounts;
(v) Documents; (vi) Equipment; (vii) Fixtures; (viii) General Intangibles;
(ix) Instruments; (x) Intellectual Property; (xi) Inventory; (xii) Investment
Property; (xiii) Letter-of-Credit Rights; (xiv) Supporting Obligations;
(xv) other goods and personal property of such Grantor whether tangible or
intangible and whether now or hereafter owned or existing, leased, consigned by
or to, or acquired by, such Grantor and wherever located; and (xvi) to the
extent not otherwise included, all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing. Notwithstanding the foregoing, the term
“Collateral” shall not include (a) the Excluded TNI Assets, or
(b) “intent-to-use” trademarks at all times prior to the first use thereof,
whether by the actual use thereof in commerce, the recording of a statement of
use with the United States Patent and Trademark Office or otherwise.

 

- 2 -



--------------------------------------------------------------------------------

“Collateral Agency Agreement” means that certain Collateral Agency Agreement,
dated as of May 1, 2013 duly executed by the Collateral Agent and the Purchasers
(as the same from time to time hereafter may be amended, restated, supplemented
or otherwise modified).

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A. in its
capacity as collateral agent for the Secured Parties, together with its
successors and assigns in such capacity.

“Collateral Documents” shall mean this Agreement, the Pledge Agreement and the
Deeds of Trust, Trademark Security Agreements, Copyright Security Agreements,
Account Control Agreement (each as defined in the Note Agreement) and each of
the other security agreements, pledge agreements, trademark security agreements,
copyright security agreements, deeds of trust, mortgages, leasehold mortgages,
account control agreements or other agreements or instruments from time to time
executed and delivered pursuant to the terms hereof or thereof or of the Note
Agreement that grants or purports to grant a Lien in favor of the Collateral
Agent securing the obligations of the Credit Parties under the Note Agreement,
any of the Notes and/or the other Transaction Documents, as each may be amended,
restated, supplemented or otherwise modified from time to time, together with
all financing statements or comparable documents filed with respect thereto
under the Uniform Commercial Code of any jurisdiction or comparable law.

“Commercial Tort Claims” means any claim arising in tort now or hereafter owned
or acquired or received by any Grantor or in which any Grantor now holds or
hereafter acquires or receives any right or interest (other than Excluded TNI
Assets), including, without limitation, those from time to time listed on
Schedule VI hereto.

“Commodity Account” means and includes any “commodity account,” as such term is
defined in Article 9 of the UCC, now owned or hereafter acquired or received by
any Grantor or in which any Grantor now holds or hereafter acquires or receives
any right or interest (other than Excluded TNI Assets).

“Contract” means any contract (including any customer, vendor, supplier, service
or maintenance contract), lease, license (including any License), undertaking,
purchase order, permit, franchise agreement or other agreement (other than any
right evidenced by Chattel Paper, Documents or Instruments), whether in written
or electronic form, in or under which any Grantor may now hold or hereafter
acquires or receives any right or interest (other than Excluded TNI Assets),
including with respect to an Account, any agreement relating to the terms of
payment or the terms of performance thereof.

“Copyright” means any of the following now owned or hereafter acquired or
created (whether as a work for hire for the benefit of such Grantor or
otherwise) by any Grantor or in which any Grantor now holds or hereafter
acquires or receives any right or interest, in whole or in part (other than
Excluded TNI Assets): (a) any copyright, whether registered or unregistered,
held pursuant to the laws of the United States of America or of any other
country or foreign jurisdiction; (b) any registration, application or recording
in the United States Copyright Office or in any similar office or agency of the
United States of America or any other country or foreign jurisdiction; (c) any
continuation, reissue, renewal or extension thereof; (d) any registration to be

 

- 3 -



--------------------------------------------------------------------------------

issued in any pending application, and (e) any pending application for any
registration, and the term “Copyright” shall include any and all right and
interest in and to work protectable by any of the foregoing which are presently
or in the future owned, created or authorized (whether as a work for hire for
the benefit of such Grantor or otherwise) or acquired by such Grantor, in whole
or in part.

“Copyright License” means any agreement, whether in-bound or out-bound, whether
in written or electronic form, now owned or hereafter acquired or received by
any Grantor or in which any Grantor now holds or hereafter acquires or receives
any right or interest (other than Excluded TNI Assets) granting any right to use
or right not to be sued with respect to the use of any Copyright or any work
protectable by Copyright.

“Credit Party” means the Obligors, each Initial Subsidiary Grantor and each
Additional Grantor.

“Deposit Account” means and includes any “deposit account” as such term is
defined in Article 9 of the UCC.

“Documents” means and includes any “documents,” as such term is defined in
Article 9 of the UCC, now owned or hereafter acquired or received by any Grantor
or in which any Grantor now holds or hereafter acquires or receives any right or
interest (other than Excluded TNI Assets).

“Equipment” means and includes any “equipment,” as such term is defined in
Article 9 of the UCC, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest (other than Excluded TNI Assets).

“Event of Default” has the meaning specified for such term in Section 8 hereof.

“Excluded TNI Assets” means all real and personal property of Star Publishing
which is leased to, or used in the operations or business of, TNI Partners, and
all proceeds of any of the foregoing. For the avoidance of doubt, “Excluded TNI
Assets” shall not include Equity Interests in TNI Partners.

“Fixtures” means and includes any “fixtures,” as such term is defined in
Article 9 of the UCC, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest (other than Excluded TNI Assets).

“GAAP” means generally accepted accounting principles (including International
Financial Reporting Standards, as applicable) as in effect from time to time.

“General Intangible” means and includes any “general intangible,” as such term
is defined in Article 9 of the UCC, now owned or hereafter acquired or received
by any Grantor or in which any Grantor now holds or hereafter acquires or
receives any right or interest (other than Excluded TNI Assets).

 

- 4 -



--------------------------------------------------------------------------------

“Grantors” has the meaning specified for such term in the Preamble hereto.

“Indemnified Persons” has the meaning specified for such term in Section 5(c) of
this Agreement.

“Initial Subsidiary Grantors” has the meaning specified for such term in the
Preamble hereto.

“Instrument” means and includes any “instrument,” as such term is defined in
Article 9 of the UCC, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest (other than Excluded TNI Assets).

“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest (other than Excluded TNI Assets), and shall include, in any
event, any Copyright, Trademark, Patent, trade secret, customer list, Internet
domain name (including any right related to the registration thereof),
proprietary or confidential information, mask work, source, object or other
programming code, invention (whether or not patented or patentable), technical
information, procedure, design, knowledge, know-how, computer program, software,
database, data, skill, expertise, recipe, experience, process, model, drawing,
material or record, and the term “Intellectual Property” shall include any and
all claims for damages by way of past, present and future infringements of any
Intellectual Property, with the right, but not the obligation, to sue for and
collect such damages, and any and all goodwill in, proceeds and products of any
Intellectual Property.

“Inventory” means and includes any “inventory,” as such term is defined in
Article 9 of the UCC, wherever located, now or hereafter owned or acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest (other than Excluded TNI Assets).

“Investment Property” means and includes any “investment property,” as such term
is defined in Article 9 of the UCC, now or hereafter owned or acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest (other than Excluded TNI Assets).

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit A attached hereto.

“Letter-of-Credit Right” means any right now owned or hereafter acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest (other than Excluded TNI Assets), in each case
to payment or performance under a letter of credit (as such term is defined in
Article 5 of the UCC), whether or not the beneficiary has demanded or is at the
time entitled to demand payment or performance.

 

- 5 -



--------------------------------------------------------------------------------

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by
any Grantor or in which any Grantor now holds or hereafter acquires or receives
any right or interest (other than Excluded TNI Assets), and shall include any
renewals, amendments or extensions of any of the foregoing thereof.

“Lien” has the meaning specified for such term in the Note Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition, assets or properties of Pulitzer and its Subsidiaries taken
as a whole, or (ii) the ability of any Credit Party to perform its obligations
under any of the Transaction Documents, or (iii) the validity or enforceability
of any of the Transaction Documents.

“Note Agreement” has the meaning specified for such term in the Recitals hereto.

“Notes” has the meaning specified for such term in the Note Agreement.

“Obligors” has the meaning specified for such term in the introductory paragraph
hereto.

“Patent” means any of the following now hereafter owned or acquired or received
by any Grantor or in which any Grantor now holds or hereafter acquires or
receives any right or interest (other than Excluded TNI Assets): (a) letters
patent and right corresponding thereto, of the United States of America or any
other country or other foreign jurisdiction, any registration and recording
thereof, and any application for letters patent, and rights corresponding
thereto, of the United States of America or any other country or other foreign
jurisdiction, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or other foreign jurisdiction; (b) any reissue, continuation,
continuation-in-part or extension thereof; (c) any petty patent, divisional, and
patent of addition; and (d) any patent to issue in any such application.

“Patent License” means any agreement, whether in-bound or out-bound, whether in
written or electronic form, now hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest (other than Excluded TNI Assets) granting any right to use or
right not to be sued with respect to any Patent or any invention on which a
Patent is in existence.

“Person” shall mean and include an individual, a partnership, a joint venture, a
firm, a corporation, an association, a limited liability company, a trust or
other enterprise or any government or political subdivision or any department,
agency or instrumentality thereof.

“Pledge Agreement” means that certain Pledge Agreement dated the date hereof
entered into by certain of the Credit Parties in favor of the Collateral Agent
for the benefit of the Secured Parties (as the same from time to time hereafter
may be amended, restated, supplemented or otherwise modified).

“Proceeds” means and includes any “proceeds,” as such term is defined in
Article 9 of the UCC, now or hereafter owned or acquired or received by any
Grantor or in which any Grantor now holds or hereafter acquires or receives any
right or interest (other than Excluded TNI Assets).

 

- 6 -



--------------------------------------------------------------------------------

“Pulitzer” has the meaning specified for such term in the introductory paragraph
hereto.

“Purchasers” means the original Purchasers of the Notes pursuant to the Note
Agreement, each of whom is listed on Schedule A thereto.

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
guideline or determination of an arbitrator, a court or other governmental
authority, in each case applicable to or binding upon the Person or any of its
property or to which the Person or any of its property is subject.

“Required Holders” has the meaning specified for such term in the Note
Agreement.

“Secured Obligations” means (a) all obligations of the Obligors for the payment
of the principal amount of the Notes, accrued interest thereon, premium,
non-usage fees and all other fees and amounts due to the holders of Notes
pursuant to the terms of the Note Agreement and the other Transaction Documents,
(b) the “Guaranteed Obligations” as such term is defined in the Subsidiary
Guaranty Agreement and (c) any and all other debts, liabilities and
reimbursement obligations, indemnity obligations and other obligations for
monetary amounts, fees, expenses, costs or other sums (including reasonable
attorneys’ fees and costs) chargeable to any Credit Party under or pursuant to
any of the Transaction Documents.

“Secured Parties” means the holders from time to time of the Notes.

“Securities Account” means and includes any “securities account,” as such term
is defined in Article 9 of the UCC, now or hereafter owned or acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest (other than Excluded TNI Assets).

“Star Publishing” shall mean Star Publishing Company, an Arizona corporation.

“STL Post-Dispatch” has the meaning specified for such term in the introductory
paragraph hereto.

“Subsidiary” has the meaning specified for such term in the Note Agreement.

“Subsidiary Guaranty Agreement” has the meaning specified for such term in the
Recitals hereto.

“Supporting Obligations” means and includes any “supporting obligations,” as
such term is defined in Article 9 of the UCC, now or hereafter owned or acquired
or received by any Grantor or in which any Grantor now holds or hereafter
acquires or receives any right or interest (other than Excluded TNI Assets).

 

- 7 -



--------------------------------------------------------------------------------

“TNI Agreement” means that certain Amended and Restated Partnership Agreement,
dated as of November 30, 2009, by and among Star Publishing Company and Citizen
Publishing Company.

“TNI Partners” means TNI Partners, a general partnership formed under the laws
of the State of Arizona pursuant to the terms of the TNI Agreement.

“Trademark License” means any agreement, whether in-bound or out-bound, whether
in written or electronic form, now or hereafter owned or acquired or received by
any Grantor or in which any Grantor now holds or hereafter acquires or receives
any right or interest (other than Excluded TNI Assets) granting any right to use
or right not to be sued for the use of any Trademark or Trademark registration.

“Trademarks” means any of the following now or hereafter owned or acquired or
received by any Grantor or in which any Grantor now holds or hereafter acquires
or receives any right or interest (other than Excluded TNI Assets): (a) any
trademark, service mark, trade name, corporate name, business name, trade style,
logo, other source or business identifier, print or label on which any of the
foregoing have appeared or appear, design or other general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and any applications in connection therewith, including
registration, recording and application in the United States Patent and
Trademark Office or in any similar office or agency of the United States of
America, any State thereof or any other country or other foreign jurisdiction;
(b) any reissue, extension or renewal of any of the foregoing and (c) the
goodwill relating to the foregoing.

“Transaction Documents” has the meaning specified for such term in the Note
Agreement.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York (and each reference in this Agreement to an
Article thereof shall refer to that Article as from time to time in effect;
provided, however, in the event that, by reason of mandatory provisions of law,
any or all of the attachment, perfection or priority of the Collateral Agent’s
security interest in any collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code (including the Articles, Divisions,
Parts, Chapters, Sections and the like, as applicable, thereof) as in effect at
such time in such other jurisdiction for purposes of the provisions hereof
relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

SECTION 2. Grant of Security Interest. As security for the full, complete and
final payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of all the Secured Obligations and in order to induce
the Purchasers to enter into the Note Agreement, and make, extend and maintain
financial accommodations to and for the benefit of the Credit Parties upon the
terms and subject to the conditions of the Transaction Documents, each Grantor
hereby mortgages, pledges and hypothecates to the Collateral Agent, on behalf
and for the benefit of the Secured Parties, and hereby grants to the Collateral
Agent, on behalf and for the benefit of the Secured Parties, a security interest
in and to all of such Grantor’s respective right, title and interest in, to and
under the Collateral, whether now existing or hereafter arising or acquired.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 3. Assignment of Contracts; Rights of the Collateral Agent; Collection
of Accounts.

(a) In furtherance of Section 2 and the purposes of this Agreement, each Grantor
hereby mortgages, pledges and hypothecates to the Collateral Agent, on behalf
and for the benefit of the Secured Parties, and hereby grants to the Collateral
Agent, on behalf and for the benefit of the Secured Parties, a security interest
in and to, all right, title and interest of such Grantor in and to, and all
benefits accruing to such Grantor pursuant to, each of the Contracts,
Instruments, Chattel Paper and Investment Property; provided, however, that,
unless an Event of Default shall have occurred and be continuing, such Grantor
shall have the right to exercise any of its rights under any such Contracts,
Instruments, Chattel Paper or Investment Property to which it is a party or by
which it is bound (including the right to enter into possession of and use any
and all property leased or licensed to such Grantor, as lessee or licensee, the
right to use any or all of the facilities made available to such Grantor and the
right to make all waivers and agreements, to give all notices, consents and
releases, to take all action upon the happening of any default giving rise to a
right in favor of such Grantor, under any of such Contracts, Instruments,
Chattel Paper or Investment Property to which it is a party or by which it is
bound, and to do any and all other things whatsoever which such Grantor is or
may become entitled to do under any of such Contracts, Instruments, Chattel
Paper or Investment Property to which it is a party or by which it is bound);
and provided, further, that during the continuance of any Event of Default, the
Collateral Agent shall have the right (but not the obligation) to exercise any
and all rights under any such Contracts, Instruments, Chattel Paper and
Investment Property (including all rights set forth in the parenthetical in the
immediately preceding proviso and in Section 3(d)).

(b) Notwithstanding anything contained in this Agreement to the contrary, each
Grantor expressly agrees that it shall not default under any of its Contracts,
Instruments, Chattel Paper or Investment Property, it shall observe and perform
all the conditions and obligations to be observed and performed by it thereunder
and that it shall perform all of its duties and obligations thereunder, all in
accordance with and pursuant to the terms and provisions of each such Contract,
Instrument, Chattel Paper or Investment Property unless and to the extent such
default(s) or other failure(s) could not, individually or in the aggregate, with
reasonable likelihood, be expected to have a Material Adverse Effect; provided,
however, that such Grantor may suspend performance of its obligations under any
such Contract, Instrument, Chattel Paper or Investment Property in the event of
a material breach of such Contract, Instrument, Chattel Paper or Investment
Property by a third party. Neither the Collateral Agent nor any Secured Party
shall have any obligation or liability under any Contract, Instrument, Chattel
Paper or Investment Property by reason of or arising out of this Agreement or
the granting to the Collateral Agent of a security interest therein or the
receipt by the Collateral Agent or any Secured Party of any payment relating to
any Contract, Instrument, Chattel Paper or Investment Property pursuant hereto,
nor shall the Collateral Agent or any Secured Party be required or obligated in
any manner to perform or fulfill any of the obligations of any Grantor under or
pursuant to any Contract, Instrument, Chattel Paper or Investment Property, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it

 

- 9 -



--------------------------------------------------------------------------------

or the sufficiency of any performance by any party under any Contract,
Instrument, Chattel Paper or Investment Property, or to present or file any
claim, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

(c) The Collateral Agent authorizes each Grantor to collect its Accounts;
provided that the Collateral Agent may, upon the occurrence and during the
continuation of any Event of Default and without notice, limit or terminate said
authority at any time. If required by the Collateral Agent at any time during
the continuation of any Event of Default, any Proceeds, when first collected by
any Grantor, received in payment of any such Account or in payment for any of
its Inventory or on account of any of its Contracts shall be promptly deposited
by such Grantor in precisely the form received (with all necessary endorsements)
in a special bank account maintained by the Collateral Agent subject to
withdrawal by the Collateral Agent only, as hereinafter provided, and until so
turned over shall be deemed to be held in trust by such Grantor for and as the
Collateral Agent’s property, on behalf and for the benefit of the Secured
Parties, and shall not be commingled with such Grantor’s other funds or
properties. Such Proceeds, when deposited, shall continue to be collateral
security for all of such Grantor’s Secured Obligations and shall not constitute
payment thereof until applied as hereinafter provided. Upon the occurrence and
during the continuation of any Event of Default, the Collateral Agent may, in
its sole discretion, after consultation with the Required Holders, apply all or
a part of the funds on deposit in said special account to the principal of or
interest on, or both, in respect of any of the Secured Obligations in accordance
with the provisions of Section 8(h), and any part of such funds which the
Collateral Agent elects not so to apply and deem not required as collateral
security for the Secured Obligations shall be paid over from time to time by the
Collateral Agent to the appropriate Grantor. If an Event of Default has occurred
and is continuing, at the request of the Collateral Agent, each Grantor shall
deliver to the Collateral Agent all original and other documents evidencing, and
relating to, the sale (or other disposition) and delivery of such Inventory and
such Grantor shall deliver all original and other documents evidencing and
relating to, the performance of labor or service which created such Accounts,
including, without limitation, all original orders, invoices and shipping
receipts.

(d) The Collateral Agent may, at any time, upon the occurrence and during the
continuation of any Event of Default, notify Account Debtors of such Grantor,
parties to the Contracts of such Grantor, or obligors in respect of Instruments,
Chattel Paper and Investment Property of such Grantor that the Accounts and the
right, title and interest of such Grantor in and under such Contracts,
Instruments, Chattel Paper and Investment Property have been assigned as
collateral security to the Collateral Agent, on behalf and for the benefit of
the Secured Parties, and that payments shall be made directly to the Collateral
Agent pursuant to its written instructions. Upon the request of the Collateral
Agent, such Grantor shall so notify such Account Debtors, parties to such
Contracts and obligors in respect of such Instruments, Chattel Paper and
Investment Property. Upon the occurrence and during the continuation of an Event
of Default, the Collateral Agent may, in its name, or in the name of others,
communicate with such Account Debtors, parties to such Contracts and Licenses
and obligors in respect of such Instruments, Chattel Paper and Investment
Property to verify with such parties, to the Collateral Agent’s satisfaction,
the existence, amount and terms of any such Accounts, Contracts, Licenses,
Instruments, Chattel Paper or Investment Property.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Each of the Grantors represents and
warrants to the Collateral Agent as of the date such Grantor becomes a party
hereto that:

(a) Such Grantor is the sole legal and equitable owner of, or, as to
Intellectual Property licensed from other Persons, licensee of, each item of the
Collateral in which such Grantor has an interest, and such Grantor has good,
merchantable and insurable title or rights thereto free and clear of any and all
Liens, except for the Liens permitted under the Note Agreement.

(b) No effective security agreement, collateral control agreement, financing
statement, equivalent security or lien instrument or continuation statement
covering all or any part of the Collateral exists, except such as may have been
filed by such Grantor in favor of the Collateral Agent pursuant to this
Agreement or such as relate to the Liens expressly permitted under the Note
Agreement.

(c) The security interest in the Collateral created hereunder in favor of the
Collateral Agent, on behalf and for the benefit of the Secured Parties,
constitutes a valid security interest in the Collateral securing the payment of
the Secured Obligations. Upon (i) the due filing of UCC financing statements
naming the applicable Grantor as “debtor”, naming the Collateral Agent as
“secured party” and describing the Collateral in the filing offices set forth on
Schedule IA, and (ii) in the case of the Collateral comprising Trademarks,
Patents or Copyrights, in addition, the due recordation of a “Notice of Grant of
Security Interest in Intellectual Property,” substantially in the form of
Exhibit B, with respect to such Trademarks or Patents, with the United States
Patent and Trademark Office, and with respect to Copyrights, with the United
States Copyright Office, then the security interest in the Collateral granted to
the Collateral Agent, on behalf and for the benefit of the Secured Parties,
will, to the extent a security interest in the Collateral may be perfected by
filing UCC financing statements and, in the case of the Collateral comprising
Intellectual Property, in addition to the filing of such UCC financing
statements, by the recordation of the “Notice of Grant of Security Interest in
Intellectual Property” with the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, constitute perfected security
interests therein prior to all other Liens (except for Liens expressly permitted
under the Note Agreement that have priority by operation of law); provided,
however, additional actions, filings, recordings or registrations in the United
States Patent and Trademark Office and the United States Copyright Office may be
required with respect to the perfection of the Collateral Agent’s security
interest in Intellectual Property acquired by any Grantor after the date hereof.

(d) Such Grantor’s taxpayer and organizational identification numbers are, and
chief executive office, principal place of business, and the place where such
Grantor maintains its records concerning the Collateral are presently located at
the address(es), set forth on Schedule IB. If such Grantor is a corporation,
limited liability company, limited partnership, corporate trust or other
registered organization, the state (or if not a state, the other jurisdiction)
under whose law such registered organization was organized is set forth on
Schedule IC. The Collateral of such Grantor, other than Deposit Accounts,
Securities Accounts and Commodity Accounts, is presently located, within the
meaning of the UCC, at the address(es) further set forth for such Grantor on
Schedule ID. Such Grantor shall not change its taxpayer identification number or
such chief executive office, principal place of business or remove or cause to
be

 

- 11 -



--------------------------------------------------------------------------------

removed, the records concerning the Collateral from those premises without at
least thirty (30) days prior written notice to the Collateral Agent. In the
event that any Grantor shall change its chief executive office or principal
place of business (provided that the new location is leased to the Grantor),
then, concurrently with entering into the lease for the new location, such
Grantor shall furnish to the Collateral Agent, an executed and delivered access
agreement in favor of the Collateral Agent with respect to the new location, in
form and substance reasonably satisfactory to the Collateral Agent. Such Grantor
shall not change its jurisdiction of organization without the prior written
consent of the Collateral Agent.

(e) All Collateral of such Grantor comprising Chattel Paper, Instruments (in an
outstanding or stated principal amount in excess of $25,000) or Investment
Property comprising certificated securities is set forth for such Grantor on
Schedule II. All action necessary or desirable to protect and perfect the
security interest in each item set forth on Schedule II, including the delivery
of all originals thereof, duly indorsed in favor of the Collateral Agent, to the
Collateral Agent, has been duly taken. The security interest of the Collateral
Agent in each Grantor’s Collateral listed on Schedule II is prior in right and
interest to all other Liens (other than Liens expressly permitted under the Note
Agreement that have priority by operation of law) and is enforceable as such
against creditors of and purchasers from such Grantor.

(f) All federally registered Copyrights, Licenses, Patents, and Trademarks
owned, held or in which such Grantor otherwise has acquired or received any
rights or interest are listed on Schedule III. Such Grantor shall promptly amend
Schedule III from time to time to reflect any material additions to or deletions
from this list. Except as set forth on Schedule III, none of the Patents,
Trademarks or Copyrights has been licensed to any third party except in the
ordinary course of publishing newspapers and related products.

(g) The name and address of each depository institution at which such Grantor
maintains any Deposit Account and the account number and account name of each
such Deposit Account is listed on Schedule IV-A. The name and address of each
securities intermediary or commodity intermediary at which such Grantor
maintains any Securities Account or Commodity Account and the account number and
account name is listed on Schedule IV-A. Such Grantor agrees to amend Schedule
IV-A from time to time within five (5) Business Days after opening any
additional Deposit Account, Securities Account or Commodity Account, or closing
or changing the account name or number on any existing Deposit Account,
Securities Account, or Commodity Account.

(h) All motor vehicles (other than Excluded TNI Assets) and other Equipment
subject to a Certificate of Title owned, held or in which such Grantor otherwise
has acquired or received any rights or interest are listed on Schedule V. Such
Grantor shall promptly amend Schedule V from time to time to reflect any
additions to or deletions from this list.

(i) Such Grantor has no Commercial Tort Claims with a stated or potential claim
in excess of $100,000 other than those set forth on Schedule VI hereto. Such
Grantor shall promptly amend Schedule VI from time to time to reflect any
additions to or deletions from this list.

 

- 12 -



--------------------------------------------------------------------------------

(j) There are no Accounts or Chattel Paper of such Grantor which arise out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, except for those listed on Schedule VII
hereto. Such Grantor shall promptly amend Schedule VII from time to time (and,
in any event, in accordance with Section 5(n) hereof) to reflect any additions
to or deletions from this list.

(k) Such Grantor is the sole holder of record and the sole beneficial owner of
all certificated securities and uncertificated securities pledged to the
Collateral Agent by such Grantor under Section 2 of this Agreement, free and
clear of any adverse claim, as defined in Section 8102(a)(1) of the UCC, except
for Liens created in favor of the Collateral Agent by this Agreement or as
expressly permitted under the Note Agreement.

(l) None of the Investment Property of such Grantor has been transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such transfer may be subject.

SECTION 5. Covenants. Each Grantor covenants and agrees with the Collateral
Agent that so long as any of the Secured Obligations shall remain unpaid:

(a) Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of the Collateral Agent (pursuant to an
instruction from the Noteholders (as defined in the Collateral Agency Agreement)
in accordance with the Collateral Agency Agreement), and at the sole expense of
such Grantor, such Grantor shall promptly and duly execute and deliver any and
all such further instruments and documents and take such further action with
respect to the Collateral as the Collateral Agent may reasonably deem necessary
or desirable to obtain the full benefits of this Agreement and of the rights and
powers herein granted, including (i) using its best efforts to secure all
consents and approvals necessary or appropriate for the grant of a security
interest to the Collateral Agent in any Contract held by such Grantor or in
which such Grantor has any right or interest not heretofore assigned,
(ii) executing, delivering and causing to be filed any financing or continuation
statements under the UCC with respect to the security interests granted hereby,
(iii) filing or cooperating with the Collateral Agent in filing any forms or
other documents required to be recorded with the United States Patent and
Trademark Office, United States Copyright Office, or any actions, filings,
recordings or registrations in any foreign jurisdiction or under any
international treaty, required to secure or protect the Collateral Agent’s
security interest in such Grantor’s Collateral, (iv) transferring such Grantor’s
Collateral to the Collateral Agent’s possession (if a security interest in such
Collateral can be perfected by possession), (v) executing and delivering and
causing the applicable depository institution, securities intermediary,
commodity intermediary or issuer or nominated party under a letter of credit to
execute and deliver a collateral control agreement in form and substance
reasonably acceptable to the Collateral Agent with respect to each Deposit
Account; provided however, a collateral control agreement shall not be required
for any individual Deposit Account with an amount less than $15,000 at all
times; notwithstanding the foregoing, in no event shall the aggregate amount in
all Deposit Accounts not subject to collateral control agreement exceed $100,000
at any time), Securities Account, Commodity Account or Letter-of-Credit Right in
or to which such Grantor has any right or interest in order to perfect the
security interest created hereunder in favor of the Collateral Agent (including
giving the Collateral Agent “control” over such Collateral within the meaning of
the applicable

 

- 13 -



--------------------------------------------------------------------------------

provisions of Article 8 and Article 9 of the UCC), but excluding the Deposit
Accounts and Securities Accounts identified on Schedule IV-B, which are used
exclusively for employee payroll or employee trust accounts, (vi) executing and
delivering or causing to be delivered written notice to insurers of the
Collateral Agent’s security interest in, or claim in or under, any policy of
insurance (including unearned premiums), (vii) using its best efforts to obtain
acknowledgments from bailees having possession of any Collateral and waivers of
liens from landlords and mortgagees of any location where any of the Collateral
in an aggregate amount in excess of $250,000 may from time to time be stored or
located, and (viii) placing the interest of the Collateral Agent as lienholder
(or other similar designation) on the Certificate of Title of any motor vehicles
or other Equipment constituting Collateral owned by such Grantor which is
covered by a Certificate of Title and delivering the original thereof to the
Collateral Agent or its designated agent), it being understood that the Grantors
shall not be required to comply with the foregoing requirements of this clause
(viii) prior to an Event of Default unless the aggregate book value of motor
vehicles and such Equipment exceeds $750,000 (in which case, and in the case of
an Event of Default, all Certificates of Title will be required to be delivered
with the Collateral Agent’s Lien properly noted thereon). Such Grantor also
hereby authorizes the Collateral Agent and each Secured Party to file any such
financing or continuation statement, and any amendments thereto, all without the
signature of such Grantor. A carbon, photographic or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law, and without
limiting the generality of the foregoing, the Collateral Agent is expressly
authorized to use a collateral description that encompasses “all assets” or “all
personal property” or words of similar import in any such financing statement.
If any amount payable under or in connection with any of the Collateral is or
shall become evidenced by any Instrument, such Instrument, other than checks and
notes received in the ordinary course of business and any Instrument in the
outstanding or stated amount of less than $25,000, shall be duly endorsed in a
manner reasonably satisfactory to the Collateral Agent and delivered to the
Collateral Agent promptly and in any event within five (5) Business Days of such
Grantor’s receipt thereof. If at any time any Grantor shall hold any Investment
Property comprised of certificated or uncertificated securities, such Grantor
shall promptly, and in any event within five (5) Business Days of such Grantor’s
acquisition or receipt thereof, pledge such Investment Property to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of a pledge agreement in form and substance satisfactory to the Collateral
Agent.

(b) Maintenance of Records. Such Grantor shall keep and maintain, at its own
cost and expense, satisfactory and complete records of its Collateral, including
a record of all payments received and all credits granted with respect to such
Collateral and all other dealings with such Collateral.

(c) Indemnification. In any suit, proceeding or action brought by the Collateral
Agent or any Secured Party relating to any of such Grantor’s Accounts, Chattel
Papers, Deposit Accounts, General Intangibles (including any Contracts),
Instruments, Letter-of-Credit Rights or Investment Properties for any sum owing
thereunder, or to enforce any provision of any of such Grantor’s Accounts,
Chattel Papers, Deposit Accounts, General Intangibles (including any Contracts),
Instruments, Letter-of-Credit Rights or Investment Properties, such Grantor
shall save, indemnify and keep the Collateral Agent, each Secured Party, and
each of their respective officers, directors, employees, agents, advisors, and
representatives (collectively, the

 

- 14 -



--------------------------------------------------------------------------------

“Indemnified Persons”) harmless from and against any and all liabilities,
expenses, losses or damages suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the obligor
thereunder arising out of a breach by such Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to, or in favor of, such obligor or its successors from such Grantor, and
all such obligations of such Grantor shall be and remain enforceable against and
only against such Grantor and shall not be enforceable against any Indemnified
Person. Each Grantor, jointly and severally, hereby further shall save,
indemnify and keep each Indemnified Person harmless from, any and all claims,
liabilities, expenses, losses or damages arising out of, resulting from, or
otherwise related to the subject matter of this Agreement, including but not
limited to any claims, liabilities, expenses, losses or damages arising out of
or resulting from (a) the failure by such Grantor to perform any obligations or
undertakings required to be performed by such Grantor under or in connection
with the Collateral (including the failure of any warranty or representation
(express or implied) in respect of the sale of any Inventory), (b) any failure
by such Grantor, in connection with any of the Collateral, to comply with any
applicable Requirement of Law, or (c) any bodily injury, death or property
damage occurring in connection with the use, sale or other disposition of the
Collateral; provided that such Grantor shall not be liable to any Indemnified
Person pursuant to this Section 5(c) solely to the extent any such liability,
expense, loss or damage is determined by a court of competent jurisdiction to
have been caused by such Indemnified Person’s own gross negligence or willful
misconduct. The benefits of this Section 5(c) shall survive the termination of
this Agreement.

(d) Limitation on Liens on Collateral. Such Grantor shall not create, permit or
suffer to exist, and shall defend its Collateral against and take such other
action as is necessary to remove, any Lien on such Collateral, except for Liens
expressly permitted under the Note Agreement. Such Grantor shall further defend
the right, title and interest of the Collateral Agent in and to any of such
Grantor’s rights under the Collateral and in and to the Proceeds thereof against
the claims and demands of all Persons whomsoever.

(e) Limitations on Modifications of Accounts, Etc. Upon the occurrence and
during the continuation of any Event of Default, such Grantor shall not, without
the Collateral Agent’s prior written consent, acting pursuant to the direction
of the Required Holders, grant any extension of the time of payment of any
Account, Chattel Paper or Instrument or amounts due under any Contract, Deposit
Account, Letter-of-Credit Right or Investment Property, in each case
constituting Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon other than
trade discounts granted in the ordinary course of business of such Grantor.

(f) Maintenance of Insurance. Such Grantor shall maintain, with financially
sound and reputable companies, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated. In addition, such Grantor
shall maintain, with financially sound and reputable companies, insurance
policies insuring (a) its Equipment, Fixtures and Inventory against loss by
fire, explosion, theft and such other casualties

 

- 15 -



--------------------------------------------------------------------------------

as are usually insured against by companies engaged in the same or similar
businesses, and reasonably satisfactory to the Required Holders, and (b) against
liability for personal injury and property damage relating to such Equipment,
Fixtures and Inventory, and reasonably satisfactory to the Required Holders. The
Grantor, at its expense, shall obtain a loss payable endorsement to each policy
of property insurance in favor of the Collateral Agent for the benefit of the
Secured Parties and each policy of liability insurance shall name the Collateral
Agent for the benefit of the Secured Parties as an additional insured. Each
Grantor shall, if so requested by the Collateral Agent, acting pursuant to the
direction of the Required Holders, deliver to the Collateral Agent, as often as
the Collateral Agent may reasonably request pursuant to such direction, a report
of a reputable insurance broker reasonably satisfactory to the Required Holders
with respect to the insurance on its Equipment, Fixtures and Inventory. All
policies of insurance required to be maintained pursuant to this Section 5(f)
shall (i) contain a clause which provides that the Collateral Agent’s and the
Secured Parties’ interests under the policy shall not be invalidated by any act
or omission to act of, or any breach of warranty by, the insured, or by any
change in the title, ownership or possession of the insured property, or by the
use of the property for purposes more hazardous than is permitted in the policy;
and (ii) provide that, as to the interests of the Collateral Agent under such
policies, no cancellation, reduction in amount or change in coverage thereof
shall be effective until at least 30 days (or, in the case of non-payment of
premium, 10 days) after receipt by the Collateral Agent or the applicable
Grantor of written notice thereof (and if such written notice is delivered to
any Grantor, such Grantor shall, upon receipt thereof, deliver prompt written
notice thereof to the Collateral Agent).

(g) [Reserved.]

(h) Limitations on Disposition. Such Grantor shall not sell, lease, license,
transfer or otherwise dispose of any of such Collateral, or attempt or contract
to do so, except as permitted by the Note Agreement.

(i) Further Identification of Collateral. Such Grantor shall, if so requested by
the Collateral Agent, furnish to the Collateral Agent, as often as the
Collateral Agent shall reasonably request, (i) statements and schedules further
identifying and describing its Collateral and such other reports in connection
with such Collateral as the Collateral Agent may reasonably request, all in
reasonable detail and (ii) promptly (and in any event within 20 days after its
receipt of the respective request) such updated Schedules to this Agreement as
may from time to time be reasonably requested by the Collateral Agent.

(j) Notices. Such Grantor shall advise the Collateral Agent promptly upon
obtaining knowledge thereof, in reasonable detail, of (a) any material Lien,
other than Liens expressly permitted under the Note Agreement, attaching to or
asserted against any of its Collateral, (b) the occurrence of any other event
which could have a material adverse effect with respect to the Collateral or on
the security interest created hereunder, and (c) the acquisition of any
Commercial Tort Claim and grant to the Collateral Agent, for the benefit of the
Secured Parties, of a security interest therein and in the proceeds thereof.

(k) Right of Inspection and Audit. Such Grantor shall permit the Collateral
Agent and the Secured Parties such rights of visitation, inspection and audit of
the Collateral as provided in the Note Agreement or any other Transaction
Document.

 

- 16 -



--------------------------------------------------------------------------------

(l) Maintenance of Properties. Such Grantor shall, and shall cause each of its
Subsidiaries to, (i) maintain and keep, or cause to be maintained and kept,
their respective properties, assets and facilities, including its Equipment and
Fixtures in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, and (ii) maintain and preserve all material
rights, privileges and franchises that such Grantor or its Subsidiaries now
have, in each case, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(m) Covenants Regarding Intellectual Property.

(i) Such Grantor shall notify the Collateral Agent promptly (A) if it knows or
has reason to know that any application or registration relating to any Patent
or Trademark of such Grantor which is material to the conduct of such Grantor’s
business may become abandoned, (B) if a terminal disclaimer is filed with
respect to any Patent in the United States Patent and Trademark Office, or
(C) of any other adverse determination or development (including the institution
of, or any such determination or development in, any proceeding in the United
States Patent and Trademark Office, the United States Copyright Office, or any
court) regarding such Grantor’s ownership or license of any Intellectual
Property which is material to the conduct of such Grantor’s business, its right
to register the same, or to keep and maintain the same.

(ii) Such Grantor shall take all commercially reasonable steps necessary (if any
be required) to prevent any misuse, infringement, invalidation,
misappropriation, dilution, forfeiture, dedication to the public, unauthorized
use or abandonment of its Copyrights, Patents, Trademarks or other Intellectual
Property, whether owned or licensed. Such Grantor’s efforts pursuant to this
Section 5(m)(ii) shall include, but not be limited to: (A) establishing prudent
security measures and procedures governing access to, and use of, property
protected by such Copyrights, Trademarks or Patents or of such Intellectual
Property owned or licensed by such Grantor or developed by any Person on behalf
of such Grantor; (B) establishing and maintaining in force any agreements with
employees and consultants or any written terms of employment, as are customarily
used in such Grantor’s industry for the protection of such Intellectual
Property; and (C) vigorous enforcement of such Grantor’s rights in any such
Intellectual Property.

(iii) In no event shall such Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office, any
Copyright with the United States Copyright Office, or in any similar office or
agency of the United States of America, any State thereof or any other country
or other foreign jurisdiction unless it promptly informs the Collateral Agent
and, upon request of the Collateral Agent, executes and delivers any and all
agreements, instruments, documents, and papers as may be reasonably necessary to
evidence the Collateral Agent’s security interest in such Copyright, Patent or
Trademark, including, with respect to Trademarks, the goodwill of such Grantor,
relating thereto or represented thereby.

 

- 17 -



--------------------------------------------------------------------------------

(iv) Such Grantor shall take all reasonable and necessary action to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain the registration of each of the Copyrights, Patents and Trademarks of
such Grantor which is material to the conduct of such Grantor’s business,
including the filing of applications for renewal, affidavits of use, affidavits
of noncontestability and opposition and interference and cancellation
proceedings.

(v) In the event that any Copyright, Patent or Trademark of such Grantor is
infringed, violated, misappropriated or diluted by or by reason of a third
party, such Grantor shall notify the Collateral Agent promptly after such
Grantor learns thereof and shall, unless such Grantor shall reasonably determine
that such Copyright, Patent or Trademark is not material to the conduct of such
Grantor’s business, promptly sue for infringement, misappropriation or dilution
or other claims (including remedies at law and in equity) and to recover any and
all damages for such infringement, misappropriation or dilution or other claims
or take such other actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Copyright, Patent or Trademark. In the
event that a Grantor believes that any Copyright, Patent or Trademark that is
material to the conduct of such Grantor’s business will be imminently infringed,
such Grantor shall promptly notify the Collateral Agent.

(vi) Such Grantor covenants and agrees that in the event any Patent is or
becomes subject to a terminal disclaimer, the security interest granted in this
Agreement shall extend to the Patent necessitating the disclaimer and such
Patent shall not be sold, transferred or otherwise alienated without the prior
written consent of the Collateral Agent.

(vii) For purposes of this Section 5(m), any right or interest in Material IP
(as defined in the Note Agreement) held by any Grantor shall be deemed to be
material to the conduct of such Grantor’s business.

(n) Covenants Regarding Federal Government Contracts. If any Account or Chattel
Paper of any Grantor arises out of a contract or contracts with the United
States of America or any department, agency, or instrumentality thereof, such
Grantor shall (i) promptly notify the Collateral Agent thereof in writing, and
execute and deliver in connection therewith (A) a collateral assignment of
claims in favor of the Collateral Agent, and (B) a notice of collateral
assignment of claims directed to the appropriate federal government agencies and
agents thereof as required under applicable law, each in form and substance
reasonably satisfactory to the Collateral Agent, (ii) promptly take any other
steps reasonably required by the Collateral Agent in order to ensure that all
moneys due or to become due under such contract or contracts shall be
collaterally assigned to the Collateral Agent, for the benefit of the Secured
Parties, and notice thereof given under the Assignment of Claims Act of 1940, as
amended (31 U.S.C. 3727; 41 U.S.C. 15), or other applicable law, and
(iii) promptly update Schedule VII hereto and deliver a copy of such revised
schedule to the Collateral Agent, together with copies of all related contracts
evidencing such Accounts and/or Chattel Paper. Notwithstanding the foregoing,
the Grantors shall not be required to comply with the foregoing in connection
with purchase orders for the publication of notices so long as the aggregate
amount owing under all of such purchase orders does not at any time exceed
$100,000.

SECTION 6. [Reserved.]

 

- 18 -



--------------------------------------------------------------------------------

SECTION 7. The Collateral Agent’s Appointment as Attorney-in-Fact.

(a) Subject to Section 7(b) below, each Grantor hereby irrevocably constitutes
and appoints the Collateral Agent and any officer, co-agent or sub-agent thereof
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, from time to time at the
Collateral Agent’s discretion, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives the Collateral Agent the power and right (but not
the obligation), on behalf of such Grantor, without notice to or assent by such
Grantor to do the following:

(i) to ask, demand, collect, receive and give acquittances and receipts for any
and all monies due or to become due under any of such Grantor’s Collateral and,
in the name of such Grantor in its own name or otherwise to take possession of,
endorse and collect any checks, drafts, notes, acceptances or other Instruments
for the payment of monies due under any such Collateral and to file any claim or
to take or commence any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such monies due under any such Collateral whenever
payable;

(ii) to pay or discharge any Liens, including any tax lien, levied or placed on
or threatened against such Collateral, to effect any repairs or any insurance
called for by the terms of this Agreement and to pay all or any part of the
premiums therefor and the costs thereof, which actions shall be on behalf and
for the benefit of the Secured Parties and the Collateral Agent and not such
Grantor; and

(iii) to (A) direct any Person liable for any payment under or in respect of any
of such Collateral to make payment of any and all monies due or to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct, (B) receive payment of any and all monies, claims and other amounts due
or to become due at any time arising out of or in respect of any such
Collateral, (C) sign and endorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other Instruments and
Documents constituting or relating to such Collateral, (D) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect such Collateral or any part thereof and to
enforce any other right in respect of any such Collateral, (E) defend any suit,
action or proceeding brought against such Grantor with respect to any such
Collateral, (F) settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, give such discharges or releases
as the Collateral Agent may deem appropriate, (G) license or, to the extent
permitted by an applicable license, sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Patent,
Copyright, Trademark or other Intellectual Property throughout the world for
such term or terms, on such conditions and in such manner as the Collateral
Agent shall in its sole discretion determine, and (H) sell, transfer, pledge,
make any agreement with respect to, or otherwise deal with, any of such
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and to do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent may reasonably deem necessary to protect,
preserve or realize upon such Collateral and the Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do.

 

- 19 -



--------------------------------------------------------------------------------

(b) The Collateral Agent agrees that, except upon the occurrence and during the
continuation of an Event of Default, it shall not exercise the power of attorney
or any rights granted to the Collateral Agent, on behalf and for the benefit of
the Secured Parties, pursuant to this Section 7. Each Grantor hereby ratifies,
to the extent permitted by law, all that said attorney shall lawfully do or
cause to be done by virtue hereof. The power of attorney granted pursuant to
this Section 7 is a power coupled with an interest and shall be irrevocable
until the Secured Obligations are finally and completely paid and performed in
full; provided that the foregoing power of attorney shall terminate upon the
full, complete and final payment and performance of the Secured Obligations and
the termination of all commitments and obligations of the Secured Parties under
the Transaction Documents.

(c) The powers conferred on the Collateral Agent hereunder are solely to protect
the Collateral Agent’s and each Secured Party’s interests in the Collateral and
shall not impose any duty upon the Collateral Agent to exercise any such powers.
The Collateral Agent shall have no duty as to any Collateral, including any
responsibility for (i) taking any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral, or
(ii) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Collateral Agent has or is deemed to have knowledge
of such matters. Without limiting the generality of the preceding sentence, the
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any of the Collateral if it takes such action for
that purpose as the applicable Grantor reasonably requests in writing at times
other than upon the occurrence and during the continuance of any Event of
Default. Failure of the Collateral Agent to comply with any such request at any
time shall not in itself be deemed a failure to exercise reasonable care. No
failure of the Collateral Agent to do any act not so requested shall be deemed a
failure to act reasonably. The Collateral Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
neither it nor any of its officers, directors, employees, agents or
representatives shall be responsible to any Grantor for any act or failure to
act.

(d) Each Grantor also authorizes the Collateral Agent, on behalf of itself and
the Secured Parties, at any time, and from time to time, upon the occurrence and
during the continuation of any Event of Default, to (i) communicate in its own
name with any party to any Contract of such Grantor with regard to the
assignment of the right, title and interest of such Grantor in and under the
Contracts hereunder and other matters relating thereto, and (ii) execute, in
connection with the sale of such Grantor’s Collateral provided for in Section 7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to such Collateral.

(e) If any Grantor fails to perform or comply with any of its agreements
contained herein and the Collateral Agent or any Secured Party, as provided for
by the terms of this Agreement, shall perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable expenses,
including reasonable attorneys’ fees and expenses, of the Collateral Agent or
such Secured Party, shall be payable by such Grantor to the Collateral Agent
within (3) three days of written demand and shall constitute Secured Obligations
secured hereby.

 

- 20 -



--------------------------------------------------------------------------------

SECTION 8. Rights and Remedies Upon Default. It shall be an “Event of Default”
hereunder if any Event of Default (as defined in the Note Agreement) shall
occur. If any Event of Default shall have occurred and be continuing, the
Collateral Agent shall have the following rights and remedies as set forth in
this Section 8:

(a) The Collateral Agent may exercise, in addition to all other rights and
remedies granted to it under this Agreement, the Note Agreement, the Subsidiary
Guaranty Agreement, the other Transaction Documents and under any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC and other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that in any such event, the Collateral Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
such Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
UCC and other applicable law), may (i) reclaim, take possession, recover, store,
maintain, finish, repair, prepare for sale or lease, shop, advertise for sale or
lease and sell or lease (in the manner provided herein) the Collateral, and in
connection with the liquidation of the Collateral and collection of the accounts
receivable pledged as Collateral, use any Trademark, Copyright, or process used
or owned by such Grantor, and (ii) forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and may forthwith sell, lease,
assign, give an option or options to purchase or sell or otherwise dispose of
and deliver said Collateral (or contract to do so), or any part thereof, in one
or more parcels at public or private sale or sales, at any exchange or broker’s
board or at any of the Collateral Agent’s offices or elsewhere at such prices as
it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. To the extent any Grantor has the right to do so,
such Grantor authorizes the Collateral Agent, on the terms set forth in this
Section 8, to enter the premises where the Collateral is located, to take
possession of the Collateral, or any part of it, and to pay, purchase, contact,
or compromise any encumbrance, charge, or lien which, in the opinion of the
Collateral Agent, appears to be prior or superior to its security interest. The
Collateral Agent or any Secured Party shall have the right, upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of said Collateral so sold, free of
any right or equity of redemption, which equity of redemption each Grantor
hereby releases. Each Grantor further agrees, at the Collateral Agent’s request,
to assemble its Collateral and make it available to the Collateral Agent at
places which the Collateral Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Collateral Agent and the Secured Parties
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale as provided in Section 8(h), below, with each
Grantor remaining jointly and severally liable for any deficiency remaining
unpaid after such application, and only after so paying over such net proceeds
and after the payment by the Collateral Agent of any other amount required by
any provision of law, need the Collateral Agent account for the surplus, if any,
to any Grantor. To the maximum extent permitted by applicable law, each Grantor
waives all claims, damages, and demands against the Collateral Agent or any
Secured Party arising out of the repossession, retention or sale of the
Collateral. Each Grantor agrees that the Collateral Agent need not give

 

- 21 -



--------------------------------------------------------------------------------

more than ten (10) days’ notice (which notification shall be deemed given if
sent in accordance with Section 12(a)) of the time and place of any public sale
or of the time after which a private sale may take place and that such notice is
reasonable notification of such matters. Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or disposition of its Collateral are
insufficient to pay all amounts to which the Collateral Agent and the Secured
Parties are entitled from such Grantor, such Grantor also being liable for the
attorneys’ fees and expenses of any attorneys employed by the Collateral Agent
or any Secured Party to collect such deficiency.

(b) As to any Collateral constituting certificated securities or uncertificated
securities, if, at any time when the Collateral Agent shall determine to
exercise its right to sell the whole or any part of such Collateral hereunder,
such Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act of 1933, as
amended (as so amended the “Act”), the Collateral Agent may, in its discretion
(subject only to applicable Requirements of Law), sell such Collateral or any
part thereof by private sale in such manner and under such circumstances as the
Collateral Agent may deem desirable, but subject to the other requirements of
this Section 8(b), and shall not be required to effect such registration or
cause the same to be effected. Without limiting the generality of the foregoing,
in any such event, the Collateral Agent may, in its sole discretion: (i) in
accordance with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Collateral or part thereof could be or shall have been filed under the Act;
(ii) approach and negotiate with a single possible purchaser to effect such
sale; and (iii) restrict such sale to a purchaser who will represent and agree
that such purchaser is purchasing for its own account, for investment, and not
with a view to the distribution or sale of such Collateral or part thereof. In
addition to a private sale as provided above in this Section 8(b), if any of
such Collateral shall not be freely distributable to the public without
registration under the Act at the time of any proposed sale hereunder, then the
Collateral Agent shall not be required to effect such registration or cause the
same to be effected but may, in its sole discretion (subject only to applicable
requirements of law), require that any sale hereunder (including a sale at
auction) be conducted subject to such restrictions as the Collateral Agent may,
in its sole discretion, deem desirable in order that such sale (notwithstanding
any failure so to register) may be effected in compliance with the Bankruptcy
Code and other laws affecting the enforcement of creditors’ rights and the Act
and all applicable state securities laws.

(c) Each Grantor agrees that in any sale of any of such Collateral, whether at
a foreclosure sale or otherwise, the Collateral Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications and restrict such prospective bidders and
purchasers to Persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority, and each Grantor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Collateral Agent nor any Secured Party be liable nor accountable to such Grantor
for any discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

- 22 -



--------------------------------------------------------------------------------

(d) Each Grantor also agrees to pay all fees, costs, and reasonable expenses of
the Collateral Agent or any of the Secured Parties, including reasonable
attorneys’ fees and expenses, incurred in connection with the enforcement of any
of its rights and remedies hereunder.

(e) Upon the Collateral Agent’s request, each Grantor agrees that it will
promptly execute assignments of its entire right, title and interest in and to
each its Patents, Trademarks, Copyrights, and Licenses. Such assignments shall
be in form and content which is recordable in the United States Patent and
Trademark Office or Copyright Office, or in any similar office or agency of the
United States of America, any State thereof or any other country or other
foreign jurisdiction, as applicable, and otherwise reasonably acceptable to the
Collateral Agent.

(f) Except as otherwise expressly permitted herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.

(g) Each Grantor agrees that a breach of any covenants contained in this
Section 8 will cause irreparable injury to the Collateral Agent, on behalf of
itself and the Secured Parties, that in such event the Collateral Agent and the
Secured Parties would have no adequate remedy at law in respect of such breach
and, as a consequence, agrees that in such event each and every covenant
contained in this Section 8 shall be specifically enforceable against such
Grantor, and each Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for
a defense that the Secured Obligations are not then due and payable.

(h) The Proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed by the Collateral Agent in the
following order of priorities:

First, to the Collateral Agent in an amount sufficient to pay in full the costs
payable hereunder of the Collateral Agent in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Collateral Agent in connection
therewith, including reasonable attorneys’ fees and expenses;

Second, to the Secured Parties in an amount sufficient to pay in full the
reasonable costs of the Secured Parties in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Secured Parties in connection
therewith, including reasonable attorneys’ fees and expenses;

Third, to the Secured Parties in an amount equal to the then unpaid principal of
and accrued interest, premium, non-usage and all other fees and charges payable
on the Secured Obligations;

Fourth, to the Secured Parties in an amount equal to any other Secured
Obligations under any of the Transaction Documents which are then unpaid;

 

- 23 -



--------------------------------------------------------------------------------

Fifth, upon payment in full of all of the Secured Obligations, to the Second
Priority Representative (as defined in the Intercreditor Agreement) in
accordance with the terms of and to the extent provided in the Intercreditor
Agreement; and

Finally, to the Grantors or their representatives according to their interests
or as a court of competent jurisdiction may direct.

SECTION 9. Grant of License to Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise its rights and remedies under
Section 8, at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, license or sublicense any
Copyright, Patent or Trademark, and to exercise any rights held by such Grantor
under any License, now owned or hereafter acquired by such Grantor or in which
such Grantor now holds or hereafter acquires any interest, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
and automatic machinery software and programs used for the compilation or
printout thereof, subject to any applicable restrictions or limitations
contained in such License.

SECTION 10. Limitation on the Collateral Agent’s Duty in Respect of Collateral.
Beyond the exercise of reasonable care in the custody thereof and the duty to
account for monies actually received by it, the Collateral Agent shall have no
duty as to any Collateral in its possession or control or in the possession or
control of any agent or bailee as may be selected by the Collateral Agent with
reasonable care or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Agent
shall not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any security interest
in the Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property and shall not be liable or responsible for any loss or
diminution in the value of any of the Collateral, by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee as may be
selected by the Collateral Agent with reasonable care. The Collateral Agent
shall not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, whether impaired by operation of law or by
reason of any of any action or omission to act on its part hereunder, except to
the extent such action or omission constitutes gross negligence, bad faith or
willful misconduct on the part of the Collateral Agent, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of any Grantor to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral.

Additionally, in no event shall the Collateral Agent be responsible or liable
for (i) special, indirect, or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action, or (ii) any failure or delay in the

 

- 24 -



--------------------------------------------------------------------------------

performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including, without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; it being understood that the Collateral Agent shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

SECTION 11. Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective against each Grantor should any petition be filed
by or against such Grantor for liquidation or reorganization, should such
Grantor become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of
such Grantor’s property and assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment or performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
avoided, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is avoided, rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so avoided, rescinded, reduced, restored or returned.

SECTION 12. Miscellaneous.

(a) Notices. Any notice or other communication hereunder shall be addressed and
delivered (i) to Pulitzer by delivering such notice in accordance with
Section 12H of the Note Agreement, (ii) to STL Post-Dispatch by delivering such
notice in accordance with Section 12H of the Note Agreement, (iii) to the
Initial Subsidiary Grantors, pursuant to Section 14 of the Subsidiary Guaranty
Agreement, (iv) to an Additional Grantor, pursuant to its Joinder Agreement and
(v) to the Collateral Agent at the address, facsimile number or e-mail address
set forth under the Collateral Agent’s signature block of this Agreement.

(b) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(c) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
agreement or any provisions hereof.

(d) No Waiver; Cumulative Remedies.

(i) The Collateral Agent and each Secured Party shall not by any act, delay,
omission or otherwise be deemed to have waived any of their respective rights or
remedies hereunder, nor shall any single or partial exercise of any right or
remedy hereunder on any one occasion preclude the further exercise thereof or
the exercise of any other right or remedy.

 

- 25 -



--------------------------------------------------------------------------------

(ii) The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.

(iii) None of the terms or provisions of this Agreement may be waived, altered,
modified or amended except by an instrument in writing, duly executed by each of
the Grantors and the Collateral Agent.

(e) Time is of the Essence. Time is of the essence for the performance of each
of the terms and provisions of this Agreement.

(f) Termination of this Agreement. Subject to Section 11, this Agreement shall
terminate upon the full, complete and final payment and performance of the
Secured Obligations.

(g) Release of Collateral. Upon any sale or other disposition of title in or to
any assets of any Grantor constituting Collateral permitted to be sold or
disposed of under the Note Agreement, the Collateral Agent, at the reasonable
request and at the expense of the applicable Grantor, will execute and deliver
to such Grantor such instruments provided to it (including UCC partial release
statements) acknowledging the release of the Collateral Agent’s security
interest in such Collateral so sold or otherwise disposed of, provided that such
security interest shall continue to attach to and be perfected in the Proceeds
of such Collateral, and will record such instruments with the United States
Patent and Trademark Office and the United States Copyright Office as may be
necessary to evidence the release of the Collateral Agent’s security interest in
such Collateral.

(h) Successor and Assigns. This Agreement and all obligations of each of the
Grantors hereunder shall be binding upon the successors and assigns of each such
Grantor, and shall, together with the rights and remedies of the Collateral
Agent and the Secured Parties hereunder, inure to the benefit of such Collateral
Agent and the Secured Parties, and their respective successors and assigns. No
sales of participations, other sales, assignments, transfers or other
dispositions of any agreement governing or instrument evidencing the Secured
Obligations or any portion thereof or interest therein shall in any manner
affect the security interest created herein and granted to the Collateral Agent
hereunder.

(i) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

(j) Waiver of Jury Trial. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY DEALINGS BETWEEN OR
AMONG THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY AND THE SECURED PARTY/GRANTOR RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING

 

- 26 -



--------------------------------------------------------------------------------

OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN
THEIR RELATED FUTURE DEALINGS. EACH OF THE PARTIES HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(k) Jurisdiction; Venue. Each Grantor irrevocably agrees that any legal action
or proceeding with respect to this Agreement, the other Transaction Documents or
any of the agreements, documents or instruments delivered in connection herewith
shall be brought in the courts of the State of New York, or the United States of
America for the Southern District of New York as the Collateral Agent or any
Secured Party may elect, and, by execution and delivery hereof, each Grantor
accepts and consents to, for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts and agrees that
such jurisdiction shall be exclusive, unless waived by the Required Holders in
writing, with respect to any action or proceeding brought by such Grantor
against the Collateral Agent or any other Secured Party. Nothing herein shall
limit the right that the Collateral Agent or any Secured Party may have to bring
proceedings against any Grantor in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction. Each Grantor hereby waives, to the full extent permitted by
law, any right to stay or to dismiss any action or proceeding brought before
said courts on the basis of forum non conveniens.

(l) Counterparts. This Agreement may be executed in any number of counterparts
(including those transmitted by electronic transmission (including, without
limitation, facsimile and e-mail)), each of which when so delivered shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of this Agreement may be made by facsimile or e-mail
transmission of a duly executed counterpart copy hereof.

(m) Additional Grantors. From time to time subsequent to the date hereof,
additional Subsidiaries and/or Affiliates of Pulitzer may become parties hereto,
as additional Grantors (each, an “Additional Grantor”), by executing a Joinder
Agreement. Upon the delivery of the Joinder Agreement to the Collateral Agent,
such Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if such Additional Grantor were an original signatory hereof.

 

- 27 -



--------------------------------------------------------------------------------

(n) Incorporation by Reference. In connection with its execution and acting
hereunder, the Collateral Agent is entitled to all rights, privileges, benefits,
protections, immunities and indemnities provided to it (i) under the Collateral
Documents and (ii) under the Collateral Agency Agreement.

[The remainder of this page is intentionally left blank.]

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized signatory on the date first set
forth above.

 

GRANTORS: PULITZER INC. By:   /s/ Carl G. Schmidt Name: Carl G. Schmidt
Title:   Treasurer

ST. LOUIS POST-DISPATCH LLC By:    Pulitzer Inc., Managing Member    By:   /s/
Carl G. Schmidt    Name: Carl G. Schmidt    Title:   Treasurer

AMPLIFIED DIGITAL, LLC

FLAGSTAFF PUBLISHING CO.

HANFORD SENTINEL INC.

NAPA VALLEY PUBLISHING CO.

PANTAGRAPH PUBLISHING CO.

PULITZER MISSOURI NEWSPAPERS, INC.

PULITZER NEWSPAPERS, INC.

PULITZER TECHNOLOGIES, INC.

SANTA MARIA TIMES, INC.

SOUTHWESTERN OREGON PUBLISHING CO.

STAR PUBLISHING COMPANY

YNEZ CORPORATION

By:   /s/ C. D. Waterman III Name: C. D. Waterman III Title:   Secretary

 

- 29 -



--------------------------------------------------------------------------------

FAIRGROVE LLC By:   

ST. LOUIS POST-DISPATCH LLC,

Managing Member

By:    PULITZER Inc., Managing Member    By:   /s/ C. D. Waterman III    Name:
C. D. Waterman III    Title:   Secretary

STL DISTRIBUTION SERVICES LLC

SUBURBAN JOURNALS OF GREATER ST. LOUIS LLC

PULITZER NETWORK SYSTEMS LLC

By:   PULITZER Inc., Managing Member By:   /s/ C. D. Waterman III Name: C. D.
Waterman III Title:   Secretary

 

- 30 -



--------------------------------------------------------------------------------

Accepted and acknowledged by:

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A., as Collateral Agent

By:   /s/ Teresa Petta Name: Teresa Petta Title:   Vice President

Address for Notices:

The Bank of New York Mellon Trust Company, N.A.

Corporate Trust (Jacksonville)

Attn: Geraldine Creswell, Vice President

10161 Centurion Parkway North, 2nd Floor

Jacksonville, Florida 32256

Fax: 904-645-1921

Email: geri.creswell@bnymellon.com

 

- 31 -



--------------------------------------------------------------------------------

SCHEDULE IA

FILING OFFICES FOR UCC FINANCING STATEMENTS

 

Grantor

  

Filing Office

Pulitzer Inc.    Secretary of State – Delaware Pulitzer Technologies, Inc.   
Secretary of State – Delaware St. Louis Post-Dispatch LLC    Secretary of State
– Delaware Fairgrove LLC    Secretary of State – Delaware STL Distribution
Services LLC    Secretary of State – Delaware Suburban Journals of Greater St.
Louis LLC    Secretary of State – Delaware Pulitzer Network Systems LLC   
Secretary of State – Delaware Pulitzer Newspapers, Inc.    Secretary of State –
Delaware Flagstaff Publishing Co.    Department of Licensing – Washington
Hanford Sentinel Inc.    Department of Licensing – Washington Napa Valley
Publishing Co.    Department of Licensing – Washington Pantagraph Publishing Co.
   Secretary of State – Delaware Pulitzer Missouri Newspapers, Inc.    Secretary
of State – Delaware Santa Maria Times, Inc.    Secretary of State – Nevada
Southwestern Oregon Publishing Co.    Secretary of State – Oregon Ynez
Corporation    Secretary of State – California Star Publishing Company   
Secretary of State – Arizona Amplified Digital, LLC    Secretary of State –
Delaware

 

- 32 -



--------------------------------------------------------------------------------

SCHEDULE IB

CHIEF EXECUTIVE OFFICE

 

- 33 -



--------------------------------------------------------------------------------

SCHEDULE IC

JURISDICTION OF ORGANIZATION

 

GRANTOR

  

JURISDICTION

Pulitzer Inc.    Delaware Pulitzer Technologies, Inc.    Delaware St. Louis
Post-Dispatch LLC    Delaware Fairgrove LLC    Delaware STL Distribution
Services LLC    Delaware Suburban Journals of Greater St. Louis LLC    Delaware
Pulitzer Network Systems LLC    Delaware Pulitzer Newspapers, Inc.    Delaware
Flagstaff Publishing Co.    Washington Hanford Sentinel Inc.    Washington Napa
Valley Publishing Co.    Washington Pantagraph Publishing Co.    Delaware
Pulitzer Missouri Newspapers, Inc.    Delaware Santa Maria Times, Inc.    Nevada
Southwestern Oregon Publishing Co.    Oregon Ynez Corporation    California Star
Publishing Company    Arizona Amplified Digital, LLC    Delaware

 

- 34 -



--------------------------------------------------------------------------------

SCHEDULE ID

LOCATIONS OF COLLATERAL

 

GRANTOR

  

LOCATION(S)

Pulitzer Inc.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

900 N. Tucker Blvd., St. Louis, MO 63101-1099

Pulitzer Technologies, Inc.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

900 N. Tucker Blvd., St. Louis, MO 63101-1099

St. Louis Post-Dispatch LLC   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

900 N. Tucker Blvd., St. Louis, MO 63101-1099

Fairgrove LLC   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

900 N. Tucker Blvd., St. Louis, MO 63101-1099

STL Distribution Services LLC   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

900 N. Tucker Blvd., St. Louis, MO 63101-1099

Suburban Journals of Greater St. Louis LLC   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

900 N. Tucker Blvd., St. Louis, MO 63101-1099

Pulitzer Network Systems LLC   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

900 N. Tucker Blvd., St. Louis, MO 63101-1099

Pulitzer Newspapers, Inc.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

404 W. 3700 N., Provo, UT 84604

Flagstaff Publishing Co.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

1751 S. Thompson St., Flagstaff, AZ 86001

Hanford Sentinel Inc.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

300 E. 6th Street, Hanford, CA 93232

Napa Valley Publishing Co.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

1615 2nd Street, Napa, CA 94559

Pantagraph Publishing Co.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

301 W. Washington St., Bloomington, IL 61702

Pulitzer Missouri Newspapers, Inc.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

900 N. Tucker Blvd., St. Louis, MO 63101-1099

Santa Maria Times, Inc.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

3200 Skyway Dr., Santa Maria, CA 93455

 

- 35 -



--------------------------------------------------------------------------------

GRANTOR

  

LOCATION(S)

Southwestern Oregon Publishing Co.   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

350 Commercial Ave., Coos Bay, OR 97420

Ynez Corporation   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

115 North H Street. Lompoc, CA 93438

Star Publishing Company   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

4850 Park Ave, Tucson, AZ 85714

Amplified Digital, LLC   

201 N. Harrison Street, Suite 600, Davenport, IA 52801

900 N. Tucker Blvd., St. Louis, MO 63101-1099

 

- 36 -



--------------------------------------------------------------------------------

SCHEDULE II

LIST OF CHATTEL PAPER, INSTRUMENTS

AND INVESTMENT PROPERTY

 

GRANTOR

  

COLLATERAL

Pulitzer Inc.   

98.95% interest in:

St. Louis Post-Dispatch LLC

STL Distribution Services LLC

 

100% interest in:

Pulitzer Technologies, Inc.

Pulitzer Newspapers, Inc.

Suburban Journals of Greater St. Louis LLC

Pulitzer Network Systems LLC

Star Publishing Company

Amplified Digital, LLC

 

Limited partnership interest in:

Sandler Capital Partners IV, L.P.

Sandler Capital Partners IV FTE, L.P.

Sandler Capital Partners V, L.P.

Sandler Capital Partners V FTE, L.P.

Sandler Capital Partners V Germany, L.P.

21st Century Communications Partners, L.P.

21st Century Communications T-E Partners, L.P.

21st Century Communications Foreign Partners, L.P.

St. Louis Equity Funds, L.P.

Minority interest in:

Media Brands, L.L.C.

Pulitzer Technologies, Inc.   

1.05% interest in:

St. Louis Post-Dispatch LLC

STL Distribution Services LLC

St. Louis Post-Dispatch LLC    100% ownership of Fairgrove LLC Fairgrove LLC   
None STL Distribution Services LLC    None

 

- 37 -



--------------------------------------------------------------------------------

GRANTOR

  

COLLATERAL

Suburban Journals of Greater St. Louis LLC    None Pulitzer Network Systems LLC
   None Pulitzer Newspapers, Inc.   

100% interest in:

Flagstaff Publishing Co.

Hanford Sentinel Inc.

Napa Valley Publishing Co.

Pantagraph Publishing Co.

Pulitzer Missouri Newspapers, Inc.

Santa Maria Times, Inc.

Southwestern Oregon Publishing Co.

Ynez Corporation

Flagstaff Publishing Co.    None Hanford Sentinel Inc.    None Napa Valley
Publishing Co.    None Pantagraph Publishing Co.    None Pulitzer Missouri
Newspapers, Inc.    None Santa Maria Times, Inc.    None
Southwestern Oregon Publishing Co.    None Ynez Corporation    None Star
Publishing Company    50% interest in TNI Partners Amplified Digital, LLC   
None

 

- 38 -



--------------------------------------------------------------------------------

SCHEDULE III

PATENTS, PATENT LICENSES, TRADEMARKS, TRADEMARK LICENSES,

COPYRIGHTS AND COPYRIGHT LICENSES OF THE GRANTORS

 

I. TRADEMARKS

 

  A. Registered Federal Trademarks

 

  B. Registered State Trademarks

 

II. COPYRIGHTS

 

III. DOMAIN NAMES

Grantors may use domain names and/or be the registrant of record for domain
names that are beneficially owned by third parties that are not subject to or a
part of this Agreement and therefore those domain names are not listed in this
Schedule.

Grantors may own immaterial domain names that are not used and thus not included
in this Schedule. Grantors may also have included immaterial domain names in
this Schedule or domain names that were registered for use by third parties.
Domain names are set forth in this Schedule under the subsidiaries who are their
beneficial owners; however, such domain names may be formally registered to
parties including: Pulitzer, Inc., St. Louis Post-Dispatch LLC, Suburban
Journals of Greater St. Louis LLC, Pulitzer Newspapers, Inc., Flagstaff
Publishing Co., Hanford Sentinel, Inc., or Santa Maria Times, Inc.

 

IV. AMES and MASTHEADS (Daily Newspapers Only)

 

V. Trade Names

 

- 39 -



--------------------------------------------------------------------------------

VI. LICENSES

 

VII. PATENTS

None.

 

- 40 -



--------------------------------------------------------------------------------

SCHEDULE IV-A

DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS, AND COMMODITY ACCOUNTS

(Including Grantor, Type of Account, Account Name, Account Number,

and Name of Institution/Intermediary)

 

- 41 -



--------------------------------------------------------------------------------

SCHEDULE IV-B

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

USED EXCLUSIVELY FOR PAYROLL OR EMPLOYEE TRUST ACCOUNTS

(Including Grantor, Type of Account, Account Name, Account Number,

and Name of Institution/Intermediary)

 

Grantor

 

Type of Account

 

Name and Address of
Institution/Intermediary

   Account Name    Account Number                    

None

 

- 42 -



--------------------------------------------------------------------------------

SCHEDULE V

COLLATERAL SUBJECT TO CERTIFICATES OF TITLE

 

Asset ID    Serial Number    PIS Date    Disposal Date    Book Cost  

Company Name: Bloomington

         000009.20.18    1990 GMC step van #57             1GTKP32K9L35000892   
6/1/2005         2,000    000009.20.23    1995 Ford F150 pickup truck #63-VIN
89610             1FTEF14N6SLA89610    6/1/2005         3,000    000009.20.28   
1995 Chevy step van #72-VIN 316689             1GBKP32K8S3316689    6/1/2005   
     3,900    000009.20.32    1999 Chevy step van #77-VIN 304708            
1GBKP32R8X3304708    6/1/2005         6,100    000038    Step Van—2000 GMC Model
TP31042 (cap #40-020-00)-VIN 323584             5B4KP32R8Y3323584    6/1/2005   
     14,500    000039    Step Van—2000 GMAC Model P31042 (cap #40-020-00)-VIN
324363             5B4KP32R843324363    6/1/2005         14,500    211    2005
MITSUBISHI GALANT DE #34-VIN 042426             4A3AB26F45E042426    8/1/2005   
     17,104    212    2005 MITSUBISHI GALANT DE #35-VIN071352            
4A3AB26F35E071352    8/1/2005         17,104    23006017    2007 WHITE FORD
FREESTAR CARGO VAN—VIN 313703             2FTZA54227BA31370    11/1/2006        
17,447    23006018A    2006 WHITE FORD TAURUS-VIN 150511            
1FAFP53U26A150511    9/1/2006         13,865    23006018B    2004 GMC SAVANA
2500—VIN 911974             1FTGG25V241911974    11/1/2006         16,612   

 

- 43 -



--------------------------------------------------------------------------------

23007008A    2007 HYUNDAI ACCENT VIN#035185             KMHCM36C97U035185   
6/1/2007         13,822    23007008B    2007 HYUNDAI ACCENT VIN#040637         
   KMHCM36CX7U040637    6/1/2007         13,822    23007008C    2007 HYUNDAI
ELANTRA VIN#173676             KMHDU46D17U173676    6/1/2007         16,738   
23009006    2009 FORD FOCUS (CASH FOR CLUNKERS)             1FAHP35N99W207961   
8/1/2009         12,811    23012101    2013 FREIGHTLINER #80 TRUCK            
1FVACWDU5DDFB3984    8/1/2012         77,808   

Subtotal: Bloomington (16)

           261,133   

Company Name: Coos Bay

         000007    1991 TOYOTA BOX TRUCK-Appraised 7/1/96-VIN 023026            
JT5VN94TOM0023026    6/1/2005         900    23106006    2006 FORD E250 CARGO
VAN-VIN 06199             1FTNE24L96HA06199    12/1/2005         23,784   
23109002    2008 FORD VAN             1FTNE14W38DA91913    3/1/2009        
14,577    23111001    2007 FORD E 150 CARGO VAN             1FTNE14LX7DA63160   
12/1/2010         14,884    Subtotal: Coos Bay (4)            54,145    Company
Name: Flagstaff          23306004    2003 CHEVROLET ASTRO VAN-VIN 134105      
      1GNEL19X93B134105    6/1/2006         14,935    Subtotal: Flagstaff (1)   
        14,935    Company Name: Hanford          000199    Vehicle: 1997
Chevrolet S-10 Pickup Truck -Selma Acquisition 8/7/2000-VIN 212668            
1GCCS1441VK212668    6/1/2005         1,380   

000200

   Vehicle: 1996 Ford Van—Selma Acquisition 8/7/2000-VIN 01713            
1FTJE34HOTHA01713    6/1/2005         1,380   

000216

   1999 Isuzu 15’ Van (used)—12-001-02-VIN 002255             JALB4B145X7002255
   6/1/2005         16,740   

000247

   2006 FORD E250 ECONOLINE VAN-CIRC-VIN 21245             1FTNS24L96HA21245   
7/1/2005         24,534   

 

- 44 -



--------------------------------------------------------------------------------

23408005

   2007 TOYOTA TACOMA P             5TENX22N67Z454589    12/1/2007        
18,367   

23409003A

   2008 GMC TC5500 REGULAR CAB 2WD             1GDEC1958F413834    9/1/2009   
     41,975   

23412101

   2012 FORD ECONOLINE E350             IFTSE3EL9CDA10232    4/1/2012        
33,376   

Subtotal: Hanford (7)

           137,752   

Company Name: Napa Valley Publishing

        

000200

   2000 USED GMC DELIVERY TRUCK- 14-003-02-VIN 129867            
1GDJG31R5Y1129867    6/1/2005         11,850   

Subtotal: Napa Valley Publishing (1)

           11,850   

Company Name: Park Hills - Farmington

        

000034

   1997 USED ECONOLINE 3/4 TON Cargo Van—48-001-02             1FTHS24L7VHB95620
   6/1/2005         3,930   

Subtotal: Park Hills - Farmington (1)

           3,930   

Company Name: PD - Herald

        

001667

   1999 FORD TAURUS—VIN 239862             1FAFP53S5XA239862    6/1/2005        
1,330   

Subtotal: PD - Herald (1)

           1,330   

Company Name: PD - PDLLC

        

000223.2

   2004 Nissan Sentra—VIN 897881             3N1CB51D14L897881    6/1/2005      
  8,232   

000258.2

   2005 Nissan Sentra—VIN 484550             3N1CB51D45L484550    6/1/2005      
  12,219   

000258.3

   2005 Nissan Sentra—VIN 474196             3N1CB51D65L474196    6/1/2005      
  12,219   

000258.4

   2005 Nissan Sentra—VIN 479073             3N1CB51D45L479073    6/1/2005      
  12,219   

000258.5

   2005 Nissan Sentra—VIN 489061             3N1CB51D35L489061    6/1/2005      
  12,219   

22006016A

   2006 NISSAN SENTRA—VIN 608793             3N1CB51D36L608793    9/1/2006      
  14,775   

22006016B

   2006 NISSAN SENTRA—VIN 623355             3N1CB51DX6L623355    9/1/2006      
  14,775   

 

- 45 -



--------------------------------------------------------------------------------

22006016C

   2006 NISSAN SENTRA—VIN 570926             3N1CB51D26L570926    9/1/2006      
  14,774   

22006016D

   2006 NISSAN SENTRA—VIN 582378             3N1CB51D26L582378    9/1/2006      
  14,774   

22006105

   2006 NISSAN SENTRA—VIN 611609             3N1CB51DX6L611609    9/1/2006      
  15,017   

Subtotal: PD - PDLLC (10)

           131,224   

Company Name: PD - Pulitzer Agency

        

001667

   1999 FORD TAURUS—VIN 239862             1FAFP53S5XA239862    6/1/2005        
1,330   

Subtotal: PD - Pulitzer Agency (1)

           1,330   

Company Name: Provo

        

000395

   1999 INTERNATIONAL VAN 24 FT—Lease Buy Out: Diesel Dry Van Unit
902942—10-011-01-VIN 234868             1HTSCABM9YH234868    6/1/2005        
22,760   

1000405

   1999 FORD WINDSTAR—RED W/COMPUTER HW & PRINTER             2FMZA5141XBA48386
   8/1/2005         16,445   

23807004

   2007 GMC DIESEL TRUCK             1GDJ6C1347F401308    5/1/2007        
69,153   

Subtotal: Provo (3)

              108,358   

Company Name: Santa Maria

           

000125

   1998 Ford Van Model E450-VIN 03472             1FDXE47S7WHC03472    6/1/2005
        7,480   

000137

   Truck (addendum) Signage-VIN 461998             3FRNF65RX7V461998    6/1/2005
        120   

1900605

   2003 FORD DELIVERY VAN-VIN 01466             1FDWE35LXB01466    6/1/2005   
     12,942   

24007005

   2007 FORD F650 TRUCK             3FRNF65RX7V461998    12/1/2006        
62,895   

24011101

   2011 WHITE F150 TRUCK             1FTMF1CM9BFB33540    7/1/2011        
25,981   

Subtotal: Santa Maria (5)

           109,418   

Company Name: Star

        

 

- 46 -



--------------------------------------------------------------------------------

027973

   93 CHEVY 3/4 TRUCK VIN-3987                6/1/2005         1,903   

027974

   DISPATCH AEROVANS 0080/0163                6/1/2005         5,301   

027975

   95 GMC VAN VIN 1588                6/1/2005         4,021   

027979

   95 GMC VAN VIN 1800                6/1/2005         4,021   

027988

   CIRC STEP VANS VIN-8801 914                6/1/2005         1,564   

027990

   CIRC STEP VANS VIN-8792 915                6/1/2005         1,564   

027991

   CIRC STEP VANS VIN-8619 916                6/1/2005         1,564   

028311

   2 1986 USED FRUEHAUF DRY VANS                    6/1/2005         744  

028317

   USED 1985 FRUEHAUF DRY VAN                6/1/2005         372   

028417.1

   HAWKER VANS (4)                6/1/2005         17,682   

028909

   3 TRAILER VANS                6/1/2005         792   

05088005A

   2005 CHEVY VAN—7999             1GAHG39U251147999    12/1/2005         15,708
  

05088005C

   2001 HONDA ODYSEY -9845             2HKRL18661H559845    12/1/2005        
9,069   

091311

   TNI Vehicle—Adv dispatch                6/1/2005         8,161   

096977

   hawker van id 2031 vin 9921                6/1/2005         8,739   

096978

   box truck id 2051 vin 0643                6/1/2005         26,423   

Subtotal: Star (16)

           107,628            

 

  

 

 

 

Grand Total

           943,033               

 

 

 

 

- 47 -



--------------------------------------------------------------------------------

SCHEDULE VI

COMMERICAL TORT CLAIMS

None over $100,000

 

- 48 -



--------------------------------------------------------------------------------

SCHEDULE VII

FEDERAL GOVERNMENT CONTRACTS

None

 

- 49 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

 

- 50 -



--------------------------------------------------------------------------------

JOINDER AGREEMENT

TO

SECURITY AGREEMENT

Date:                         , 20        

Additional Grantor: Reference is made to that certain Security Agreement, dated
as of May 1, 2013 (as the same may from time to time be amended, restated,
supplemented or otherwise modified, the “Security Agreement”), made by Pulitzer
Inc. (“Pulitzer”), St. Louis Post-Dispatch LLC and certain other Affiliates and
Subsidiaries of Pulitzer, each identified as Grantors therein, in favor of the
Collateral Agent identified therein, on behalf and for the benefit of the
Secured Parties identified therein. Capitalized terms not defined in this
Joinder Agreement shall have the meanings given to them in the Security
Agreement. The undersigned acknowledges and agrees it is (or, concurrently with
the execution and delivery of this Joinder Agreement, will become) a Subsidiary
Guarantor and that, by its execution and delivery of this Joinder Agreement to
the Collateral Agent, it hereby joins, and for all purposes becomes, a Grantor
under, and a party to, the Security Agreement, and does hereby, mortgage, pledge
and hypothecate to the Collateral Agent, on behalf and for the benefit of the
Secured Parties, and does hereby grant to the Collateral Agent, on behalf and
for the benefit of the Secured Parties, a security interest in and to all of
such Grantor’s respective right, title and interest in, to and under the
Collateral, whether now existing or hereafter arising or acquired, and does
hereby fully assume and undertake to perform, all rights, benefits, burdens,
obligations and liabilities of a Grantor under the Security Agreement.

 

 

  , a   

 

 

By:    

 

 

Printed Name:    

 

 

Title:    

 

 

Address for Notices: Street: City/State/Zip: Tel: Fax: Email: Attn:

 

- 51 -



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF GRANT OF SECURITY INTEREST

IN INTELLECTUAL PROPERTY

 

- 52 -



--------------------------------------------------------------------------------

NOTICE OF GRANT OF SECURITY INTEREST

IN INTELLECTUAL PROPERTY

[United States Patent and Trademark Office]

[United States Copyright Office]

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement, dated as of May 1,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), made by Pulitzer Inc. (“Pulitzer”), St. Louis
Post-Dispatch LLC and each of the other affiliates and subsidiaries of Pulitzer
identified as Grantors therein in favor of The Bank of New York Mellon Trust
Company, N.A., in its capacity as collateral agent on behalf and for the benefit
of the Secured Parties identified therein (together with its successors and
assigns in such capacity, the “Collateral Agent”), the undersigned has granted a
continuing security interest in, and continuing lien upon, the trademarks,
trademark applications, patents, patent applications, copyrights and copyright
applications, each of which is described on Schedule I attached hereto, in favor
of the Collateral Agent.

The undersigned hereby acknowledges and agrees that the security interest in the
foregoing intellectual property (i) may only be terminated in accordance with
the terms of the Security Agreement, and (ii) is not to be construed as an
assignment of any intellectual property.

Very truly yours,

GRANTOR:

[                             ],

[                             ]

By:                                                         

Name:

Title:

 

- 53 -



--------------------------------------------------------------------------------

SCHEDULE I

I. Trademarks:

 

Mark

 

Application/
Registration No.

 

Application/
Registration Date

II. Patents:

 

Patent

 

Application/
Registration No.

 

Application/
Registration Date

III. Copyrights:

 

Copyright

 

Application/
Registration No.

 

Application/
Registration Date

 

- 54 -